This is a misdemeanor case in which the recognizance fails to name the offense for which the conviction was had, or state the penalty assessed. The motion to dismiss, filed by the State, is based upon this defect. This motion, under the decisions of this State, must be sustained. Art. 903, C.C.P.; White v. State,68 Tex. Crim. 147, 151 S.W. Rep., 826; Watson v. State,62 Tex. Crim. 620.
The appeal is dismissed.                           Dismissed.
PRENDERGAST, JUDGE, absent. *Page 523 
                          ON REHEARING.                          June 5, 1918.